            Case 1:18-cv-01686-CKK Document 56 Filed 09/03/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


Eiser Infrastructure Limited and Energia Solar
Luxembourg S.A.R.L.,

                      Petitioners,
                                                    Civil Action No. 1:18-cv-01686-CKK
       v.

Kingdom of Spain,

                      Respondent.


                                      Joint Status Report

       Pursuant to the Court’s order dated August 5, 2020, Petitioners Eiser Infrastructure

Limited and Energia Solar Luxembourg S.A.R.L. (“Eiser”) and Respondent the Kingdom of

Spain (“Spain”) (together, the “Parties”) notify the Court of the following developments.

       On July 26, 2020, Eiser filed an application under Article 49(2) of the ICSID Convention

seeking relief from the ad hoc committee’s decision on annulment. Spain filed its observations

in response to Eiser’s Article 49 application on August 14, 2020. Eiser filed a response to

Spain’s observations on August 21, 2020. Spain filed a reply to Eiser’s responsive brief on

August 28, 2020. On August 31, 2020, Eiser filed an Application for Disqualification seeking to

disqualify the chair of the ad hoc committee. Although a telephonic hearing on Eiser’s Article

49 application was scheduled for September 14, 2020, ICSID temporarily suspended the

proceedings under Article 49(2) pending a ruling on Eiser’s Application for Disqualification.

ICSID established a briefing schedule for Eiser’s Application for Disqualification that calls for

briefing to be complete by September 25, 2020 at the latest.

       Eiser’s position remains that dismissal would be premature and that the Court should

postpone entry of judgment until the ad hoc committee decides Eiser’s application under Article
           Case 1:18-cv-01686-CKK Document 56 Filed 09/03/20 Page 2 of 4




49(2).    Eiser agrees that any motions practice should be deferred until the committee has

resolved its application under Article 49(2). In light of the consensus on that point, there is no

need for this Court to consider the merits arguments that Spain raises in this status report. In any

event, Eiser reiterates its view, as stated in its opposition to Spain’s motion to dismiss, ECF No.

23, and prior status updates, ECF Nos. 53 & 54, that this Court has subject matter jurisdiction

under the Foreign Sovereign Immunities Act, and that Eiser’s application under Article 49(2)

could result in the committee modifying its decision on annulment.

         Spain’s position remains that this Court lacks subject matter jurisdiction under the FSIA

and that this case should be dismissed. While the Court denied Spain’s motion to dismiss

without prejudice, Spain’s position is that this Court continues to lack subject matter jurisdiction

based on the absence of a valid and enforceable arbitration agreement in light of Slovak Republic

v. Achmea B.V., CJEU Case C-284/16, 2018, ECLI:EU:C:2018:158. Spain stands on the motion

to dismiss already filed in this case and all of the papers filed in support of that motion, and

Spain is prepared to refile the motion if the Court so desires. See, e.g., ECF Nos. 16, 27 and 31.

Spain also reiterates its position that the ad hoc committee’s decision annulling the Award in its

entirety is final and non-appealable. Eiser’s application pursuant to Article 49(2) of the ICSID

Convention does not stay the effect of the ad hoc committee’s decision. Even Eiser does not

assert, as it cannot, that its Article 49(2) application could result in overturning the annulment of

the Award. The fact that Eiser has no enforceable award is an additional reason why this Court

lacks subject matter jurisdiction under the FSIA and therefore must dismiss this proceeding.

         Nevertheless, in the interest of judicial economy, Spain agrees to defer a formal refiling

of its motion to dismiss for lack of jurisdiction under the FSIA, as well as further briefing on the

effect of Eiser’s Article 49(2) application, and a stay of further proceedings in this case pending



                                                 2
          Case 1:18-cv-01686-CKK Document 56 Filed 09/03/20 Page 3 of 4




the outcome of an ICSID decision on the matter. Such a deferral of further briefing, and a stay,

is the most efficient path forward at this time.

       Spain reserves all rights, defenses and immunities – including its jurisdictional immunity

under the FSIA – and waives none.

Dated: September 3, 2020
                                               Respectfully submitted,

EISER INFRASTRUCTURE LIMITED                   KINGDOM OF SPAIN
AND ENERGIA SOLAR
LUXEMBOURG S.A.R.L.

By its attorneys,                              By its attorneys,

/s/ Stuart F. Delery                           /s/ Joseph D. Pizzurro

Stuart F. Delery (D.C. Bar #449890)            Joseph D. Pizzurro (D.C. Bar #468922)
sdelery@gibsondunn.com                         jpizzurro@curtis.com
Matthew McGill (D.C. Bar #481430)              Kevin A. Meehan (D.C. Bar #1613059)
mmcgill@gibsondunn.com                         kmeehan@curtis.com
Matthew S. Rozen (D.C. Bar #1023209)           CURTIS, MALLET-PREVOST, COLT &
mrozen@gibsondunn.com                             MOSLE, LLP
Ankita Ritwik (D.C. Bar #1024801)              1717 Pennsylvania Avenue, N.W.
aritwik@gibsondunn.com                         Washington, D.C. 20006
GIBSON, DUNN & CRUTCHER LLP                    Tel.: (202) 452-7373
1050 Connecticut Avenue, N.W.                  Fax: (202) 452-7333
Washington, D.C. 20036
Tel.: (202) 955-8500
Fax: (202) 467-0539                            Attorneys for the Kingdom of Spain

Attorneys for Eiser Infrastructure Limited
and Energia Solar Luxembourg S.A.R.L.




                                                   3
         Case 1:18-cv-01686-CKK Document 56 Filed 09/03/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on September 3, 2020, I caused the foregoing Joint Status Report to

be filed with the Clerk for the U.S. District Court for the District of Columbia through the ECF

system. Participants in the case who are registered ECF users will be served through the ECF

system, as identified by the Notice of Electronic Filing.

                                                      /s/ Stuart F. Delery
                                                      Stuart F. Delery
                                                      GIBSON, DUNN & CRUTCHER LLP
                                                      1050 Connecticut Avenue, N.W.
                                                      Washington, D.C. 20036
                                                      (202) 955-8500
                                                      sdelery@gibsondunn.com




                                                 4
